Supreme Court of Florida
                             ____________

                            No. SC21-627
                             ____________

 IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
                    PROCEDURE.

                          October 14, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Juvenile Procedure. See Fla. R.

Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction.1

     The Florida Bar’s Juvenile Court Rules Committee (Committee)

filed a report proposing amendments to Florida Rules of Juvenile

Procedure 8.201 (Commencement of Proceedings), 8.203

(Application of Uniform Child Custody Jurisdiction and

Enforcement Act), 8.205 (Transfer of Cases), 8.217 (Attorney Ad

Litem), 8.224 (Permanent Mailing Address), 8.226 (Determination of

Parenthood), 8.231 (Providing Counsel to Dependent Children with



     1. See art. V, § 2(a), Fla. Const.
Special Needs Who Have a Statutory Right to Counsel), 8.235

(Motions), 8.240 (Computation, Continuance, Extension, and

Enlargement of Time), 8.257 (General Magistrates), 8.260 (Orders),

8.265 (Motion for Rehearing), 8.285 (Criminal Contempt), 8.286

(Civil Contempt), 8.290 (Dependency Mediation), and 8.332 (Order

Finding Dependency). The proposed amendments are primarily for

clarity and consistency with In re Guidelines for Rules Submissions,

AOSC06-14 (Fla. 2006).

     The Committee and the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The Committee

and the Court published the proposals for comment, and no

comments were received following either publication.

     Having considered the proposed amendments, the Court

hereby amends the Florida Rules of Juvenile Procedure as proposed

by the Committee.

     Accordingly, the Florida Rules of Juvenile Procedure are

amended as reflected in the appendix to this opinion. New

language is indicated by underscoring; deletions are indicated by

struck-through type. The amendments shall become effective

January 1, 2022, at 12:01 a.m.


                                 -2-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure

Candice K. Brower, Chair, Gainesville, Florida, Matthew Charles
Wilson, Past Chair, Juvenile Court Rules Committee, Tallahassee,
Florida, Joshua E. Doyle, Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner




                               -3-
                             APPENDIX

RULE 8.201.     COMMENCEMENT OF PROCEEDINGS

     (a)   [No Change]

     (b) File to Be Opened. Upon commencement of any
proceeding, the clerk shallmust open a file and assign a case
number.

RULE 8.203.     APPLICATION OF UNIFORM CHILD CUSTODY
                JURISDICTION AND ENFORCEMENT ACT

      Any pleading filed commencing proceedings as set forth in rule
8.201 shallmust be accompanied by an affidavit, to the extent of
affiant’s personal knowledge, under the Uniform Child Custody
Jurisdiction and Enforcement Act. Each party has a continuing
duty to inform the court of any custody proceeding in this or any
other state of which information is obtained during the proceeding.

RULE 8.205.     TRANSFER OF CASES

     (a)   [No Change]

       (b) Transfer of Cases Within the State of Florida. The
court may transfer any case at any point during the proceeding
after adjudication, when adjudication is withheld, or before
adjudication where witnesses are available in another jurisdiction,
to the circuit court for the county in which is located the domicile or
usual residence of the child or such other circuit as the court may
determine to be for the best interest of the child and to promote the
efficient administration of justice. The transferring court shallmust
enter an order transferring its jurisdiction and certifying the case to
the proper court, furnishing all parties, the clerk, and the attorney’s
office handling dependency matters for the state in the receiving
court a copy of the order of transfer within 5 days. The clerk


                                 -4-
shallmust also transmit a certified copy of the file to the receiving
court within 5 days.

     (c)   [No Change]

                          Committee Notes

                               [No Change]

RULE 8.217.      ATTORNEY AD LITEM

     (a) - (b)   [No Change]

     (c) Duties and Responsibilities. The attorney ad litem
shallmust be an attorney who has completed any additional
requirements as provided by law. The attorney ad litem shall
havehas the responsibilities provided by law.

      (d) Service. An attorney ad litem shall beis entitled to
receive and must provide service of pleadings and documents as
provided by rule 8.225.

RULE 8.224.      PERMANENT MAILING ADDRESS

      (a) Designation. On the first appearance before the court,
each party shallmust provide a permanent mailing address to the
court. The court shallmust advise each party that this address will
be used by the court, the petitioner, and other parties for notice
unless and until the party notifies the court and the petitioner, in
writing, of a new address.

     (b) Effect of Filing. On the filing of a permanent address
designation with the court, the party then has an affirmative duty
to keep the court and the petitioner informed of any address
change. Any address change must be filed with the court as an
amendment to the permanent address designation within 10
calendar days.


                                  -5-
     (c)   [No Change]

RULE 8.226.     DETERMINATION OF PARENTHOOD

     (a)   [No Change]

     (b)   Appearance of Prospective Parent.

           (1) If a prospective parent appears in the chapter 39,
Florida Statutes, proceeding, the court shallmust advise the
prospective parent of the right to become a parent in the proceeding
by completing a sworn affidavit of parenthood and filing the affidavit
with the court or the department. This subdivision shalldoes not
apply if the court has identified both parents of the child as defined
by law.

           (2) If the prospective parent seeks to become a parent
in the chapter 39, Florida Statutes, proceeding, the prospective
parent shallmust complete a sworn affidavit of parenthood and file
the affidavit with the court or the department. If a party objects to
the entry of the finding that the prospective parent is a parent in
the proceeding, or if the court on its own motion requires further
proceedings to determine parenthood, the court shallmust not enter
an order finding parenthood until proceedings under chapter 742,
Florida Statutes, have been concluded. The prospective parent
shallmust continue to receive notice of hearings as a participant
pending the proceedings under chapter 742, Florida Statutes. If no
other party objects and the court does not require further
proceedings to determine parenthood, the court shallmust enter an
order finding that the prospective parent is a parent in the
proceeding.

         (3) If the prospective parent is uncertain about
parenthood and requests further proof of parenthood, or if there is
more than one prospective parent for the same child, the juvenile


                                -6-
court may conduct proceedings under chapter 742, Florida
Statutes, to determine parenthood. At the conclusion of the chapter
742, Florida Statutes, proceedings, the court shallmust enter an
order determining parenthood.

           (4)   [No Change]

           (5) If the court has identified both parents of a child as
defined by law, the court shallmust not recognize an alleged
biological parent as a parent in the proceeding until a court enters
an order pursuant to law establishing the alleged biological parent
as a parent in the proceeding.

RULE 8.231.      PROVIDING COUNSEL TO DEPENDENT
                 CHILDREN WITH SPECIAL NEEDS WHO HAVE A
                 STATUTORY RIGHT TO COUNSEL

     (a)   [No Change]

      (b) Duty of Court. The court shallmust appoint an attorney
to represent any child who has special needs as defined in section
39.01305, Florida Statutes, and who is subject to any proceeding
under Chapter 39, Florida Statutes.

      (c) Duties of Attorney. The attorney shallmust provide the
child the complete range of legal services, from the removal from the
home or from the initial appointment through all available appellate
proceedings. With permission of the court, the attorney may
arrange for supplemental or separate counsel to represent the child
in appellate proceedings.

RULE 8.235.      MOTIONS

     (a) Motions in General. An application to the court for an
order shallmust be made by motion which shallmust be in writing
unless made during a hearing; shallmust be signed by the party


                                -7-
making the motion or by the party’s attorney; shallmust state with
particularity the grounds therefor; and shallmust set forth the relief
or order sought. The requirement of writing is fulfilled if the motion
is stated in a written notice of the hearing of the motion or in a
written report to the court for a scheduled hearing provided the
notice or report are served on the parties as required by law.

     (b)   [No Change]

      (c) Sworn Motion to Dismiss. Before the adjudicatory
hearing the court may entertain a motion to dismiss the petition or
allegations in the petition on the ground that there are no material
disputed facts and the undisputed facts do not establish a prima
facie case of dependency. The facts on which such motion is based
shallmust be specifically alleged and the motion sworn to by the
party. The motion shallmust be filed a reasonable time before the
date of the adjudicatory hearing. The opposing parties may traverse
or demur to this motion. Factual matters alleged in itthe motion
shallmust be deemed admitted unless specifically denied by thean
opposing party in a written traverse or demurrer. The motion
shallmust be denied if thean opposing party files a written traverse
that with specificity denies under oath the material fact or facts
alleged in the motion to dismiss. The traverse or demurrer must be
filed a reasonable period of time before the hearing on the motion to
dismiss.

     (d)   [No Change]

                         Committee Notes

                             [No Change]

RULE 8.240.     COMPUTATION, CONTINUANCE, EXTENSION,
                AND ENLARGEMENT OF TIME

     (a)   Computation. Computation of time shall beis governed


                                 -8-
by Florida Rule of Judicial Administration 2.514, except for rules
8.300 and 8.305, to which rule 2.514(a)(2)(C) shalldoes not apply
and the statutory time period shall governs.

      (b) Enlargement of Time. When by these rules, by a notice
given under them, or by order of court an act is required or allowed
to be done at or within a specified time, the court for good cause
shown, within the limits established by law, and subject to the
provisions of subdivision (d) of this rule, may, at any time, in its
discretion (1) with or without notice, order the period enlarged if a
request is made before the expiration of the period originally
prescribed or as extended by a previous order, or (2) on motion
made and notice after the expiration of the specified period permit
the act to be done when the failure to act was the result of
excusable neglect. The court may not, except as provided by law or
elsewhere in these rules, extend the time for making a motion for
new trial, for rehearing, or vacation of judgment, or for taking an
appeal. This rule shalldoes not be construed to apply to shelter
hearings.

     (c) Time for Service of Motions and Notice of Hearing. A
copy of any written motion that may not be heard ex parte and a
copy of the notice of hearing shallmust be served a reasonable time
before the time specified for the hearing.

     (d)   Continuances and Extensions of Time.

           (1) A motion for continuance, extension, or waiver of
the time standards provided by law and found in this rule
shallmust be in writing and signed by the requesting party. On a
showing of good cause, the court shallmust allow a motion for
continuance or extension to be made ore tenus at any time during
the proceedings.

           (2)   A motion for continuance, extension, or waiver of


                                 -9-
the time standards provided by law shallmust not be made in
advance of the particular circumstance or need that would warrant
delay of the proceedings.

           (3) A motion for continuance, extension, or waiver of
the time standards provided by law shallmust state all of the facts
that the movant contends entitle the movant to a continuance,
extension, or waiver of time including:

                 (A) - (C)   [No Change]

           (4) - (5)   [No Change]

RULE 8.257.      GENERAL MAGISTRATES

       (a) Appointment. Judges of the circuit court may appoint as
many general magistrates from among the members of The Florida
Bar in the circuit as the judges find necessary, and the general
magistrates shall continue in office until removed by the court. The
order of appointment shallmust be recorded. Every person
appointed as a general magistrate shallmust take the oath required
of officers by the Constitution and the oath shallmust be recorded
before the magistrate discharges any duties of that office.

     (b)   Referral.

           (1) - (2)    [No Change]

           (3)   Order.

                 (A)   [No Change]

                 (B) The order of referral shallmust state with
specificity the matter or matters being referred. The order of referral
shallmust also state whether electronic recording or a court
reporter is provided by the court.


                                 - 10 -
           (4)   [No Change]

     (c) General Powers and Duties. Every general magistrate
shallmust perform all of the duties that pertain to the office
according to the practice in chancery and rules of court and under
the direction of the court. A general magistrate shall be empowered
to administer oaths and conduct hearings, which may include the
taking of evidence. All grounds for disqualification of a judge shall
apply to general magistrates.

     (d)   Hearings.

            (1) The general magistrate shallmust assign a time and
place for proceedings as soon as reasonably possible after the
referral is made and give notice to each of the parties either directly
or by directing counsel to file and serve a notice of hearing. If any
party fails to appear, the general magistrate may proceed ex parte
or may adjourn the proceeding to a future day, giving notice of the
adjournment to the absent party. The general magistrate shallmust
proceed with reasonable diligence in every referral and with the
least delay practicable. Any party may apply to the court for an
order to the general magistrate to speed the proceedings and to
make the report and to certify to the court the reason for any delay.

           (2) The general magistrate shallmust take testimony
and establish a record which may be by electronic means as
provided by Florida Rule of Judicial Administration 2.535(g)(3) or by
a court reporter. The parties may not waive this requirement.

           (3)   [No Change]

           (4) The notice or order setting a matter for hearing
shallmust state whether electronic recording or a court reporter is
provided by the court. If the court provides electronic recording, the
notice shallmust also state that any party may provide a court
reporter at that party’s expense, subject to the court’s approval.

     (e)   Report.



                                 - 11 -
           (1) The general magistrate shallmust file a report that
includes findings of fact, conclusions of law, and recommendations
and serve copies on all parties. If a court reporter was present, the
report shallmust contain the name and address of the reporter.

           (2) The report and recommendations shallmust contain
the following language in bold type:

          SHOULD YOU WISH TO SEEK REVIEW OF THE
          REPORT AND RECOMMENDATIONS MADE BY THE
          GENERAL MAGISTRATE, YOU MUST FILE
          EXCEPTIONS WITHIN 10 DAYS OF SERVICE OF THE
          REPORT AND RECOMMENDATIONS IN ACCORDANCE
          WITH FLORIDA RULE OF JUVENILE PROCEDURE
          8.257(f). YOU WILL BE REQUIRED TO PROVIDE THE
          COURT WITH A RECORD SUFFICIENT TO SUPPORT
          YOUR EXCEPTIONS WITHIN 10 DAYS OF SERVICE OF
          THE REPORT AND RECOMMENDATIONS OR YOUR
          EXCEPTIONS WILL BE DENIED. A RECORD
          ORDINARILY INCLUDES A TRANSCRIPT OF
          PROCEEDINGS, ELECTRONIC RECORDING OF
          PROCEEDINGS, OR STIPULATION BY THE PARTIES
          OF THE EVIDENCE CONSIDERED BY THE GENERAL
          MAGISTRATE AT THE PROCEEDINGS. THE PERSON
          SEEKING REVIEW MUST HAVE THE TRANSCRIPT
          PREPARED FOR THE COURT’S REVIEW.

       (f)  Exceptions. The parties may file exceptions to the report
within 10 days from the time it is served on them. Any party may
file cross-exceptions within 5 days from the service of the
exceptions. However, the filing of cross-exceptions shallmust not
delay the hearing on the exceptions unless good cause is shown. If
no exceptions are filed within that period, the court shallmust take
appropriate action on the report. If exceptions are filed, they
shallmust be heard on reasonable notice by either party or the
court.



                                - 12 -
     (g)   Record.

            (1) For the purpose of the hearing on exceptions, a
record, substantially in conformity with this rule, shallmust be
provided to the court by the party seeking review. The record shall
consist of:

                 (A) - (C)   [No Change]

           (2) The transcript of the proceedings, electronic
recording of the proceedings, or stipulation by the parties of the
evidence considered by the general magistrate at the proceedings, if
any, shallmust be delivered to the judge and provided to all other
parties not less than 48 hours before the hearing on exceptions.

           (3) If less than a full transcript or electronic recording
of the proceedings taken before the general magistrate is ordered
prepared by the excepting party, that party shallmust promptly file
a notice setting forth the portions of the transcript or electronic
recording that have been ordered. The responding party shallmust
be permitted to designate any additional portions of the transcript
or electronic recording necessary to the adjudication of the issues
raised in the exceptions or cross-exceptions.

           (4)   [No Change]

      (h) Prohibition on Magistrate Presiding over Certain
Hearings. Notwithstanding the provisions of this rule, a general
magistrate shallmust not preside over a shelter hearing under
section 39.402, Florida Statutes, an adjudicatory hearing under
section 39.507, Florida Statutes, or an adjudicatory hearing under
section 39.507, Florida Statutes, or an adjudicatory hearing under
section 39.809, Florida Statutes.

RULE 8.260.      ORDERS

     (a)   General Requirements. All orders of the court must be

                                 - 13 -
reduced to writing as soon as possible after they are entered, as is
consistent with orderly procedure, and must contain specific
findings of fact and conclusions of law, and must be signed by the
judge as provided by law.

      (b) Transmittal to Parties. A copy of all orders must be
transmitted to all parties either by the court or under its direction
to all parties, at the time of entrythe rendition of the order.

     (c)    Other Options. The court may require:

            (1)   that orders be prepared by a party;

            (2)   that the party serve the order; and

            (3)   [No Change]

     (d) Precedence of Orders. Orders of the circuit court
hearing dependency mattersDependency orders must be filed in any
dissolution or other custody action or proceeding involving the
same child or children. These orders must take precedence over
other orders affecting the placement of, access to, parental time
with, adoption of, or parental rights and responsibilities for the
same minor child or children, unless the jurisdiction of the
dependency court has been terminated. These orders may be filed
under seal and need not be open to inspection by the public.

RULE 8.265.       MOTION FOR REHEARING

    (a) Basis. After the court has entered an order, any party
may move for rehearing upon one or more of the following grounds:

           (1) That the court erred in the decision of any matter of
law arising during the hearing.;

            (2)   That a party did not receive a fair and impartial
hearing.;

                                  - 14 -
          (3) That any party required to be present at the hearing
was not present.;

           (4) That there exists new and material evidence, which,
if introduced at the hearing, would probably have changed the
court’s decision and could not, with reasonable diligence, have been
discovered before and produced at the hearing.;

          (5) That the court is without jurisdiction of the
proceeding.; or

            (6)   That the judgment is contrary to the law and
evidence.

     (b)    Time and Method.

         (1) A motion for rehearing may be made and ruled
upon immediately after the court announces its judgment but must
be made within 10 days of the entryrendition of the order.

            (2) - (3)   [No Change]

     (c)    Court Action.

           (1) A rehearing may be granted to all or any of the
parties on all or any part of the issues. All orders granting a
rehearing shallmust state the specific issues to be reheard and
provide for a date and time for the rehearing.

          (2) If the motion for rehearing is granted, the court may
vacate or modify the order or any part of it and allow additional
proceedings as it deems just. It may enter a new judgment, and
may order or continue the child in a shelter or out-of-home
placement pending further proceedings.

            (3)   [No Change]


                                 - 15 -
RULE 8.285.    CRIMINAL CONTEMPT

      (a) Direct Contempt. A contempt may be punished
summarily if the court saw or heard the conduct constituting the
contempt committed in the actual presence of the court. The
judgment of guilt of contempt shallmust include a recital of those
facts upon which the adjudication of guilt is based. Prior to the
adjudication of guilt the court shallmust inform the person accused
of the accusation and inquire as to whether there is any cause to
show why he or she should not be adjudged guilty of contempt by
the court and sentenced. The accused shallmust be given the
opportunity to present evidence of excusing or mitigating
circumstances. The judgment shallmust be signed by the court and
entered of record. Sentence shallmust be pronounced in open court.

     (b) Indirect Contempt. An indirect contempt shallmust be
prosecuted in the following manner:

            (1) Order to Show Cause. The court on its own motion
or upon affidavit of any person having knowledge of the facts may
issue and sign an order directed to the one accused of contempt,
stating the essential facts constituting the contempt charged and
requiring the accused to appear before the court to show cause why
he or she should not be held in contempt of court. The order
shallmust specify the time and place of the hearing, with a
reasonable time allowed for the preparation of a defense after
service of the order on the one accused. It shallmust be served in
the same manner as a summons. Nothing herein shall be construed
to prevent the one accused of contempt from waiving the service of
process.

          (2) Motions; Answer. The accused, personally or by
counsel, may move to dismiss the order to show cause, move for a
statement of particulars, or answer such order by way of
explanation or defense. All motions and the answer shallmust be in


                              - 16 -
writing unless specified otherwise by the court. The accused’s
omission to file a motion or answer shallwill not be deemed an
admission of guilt of the contempt charged.

            (3) Order of Arrest; Bail. The court may issue an order
of arrest of the one accused of contempt if the court has reason to
believe the accused will not appear in response to the order to show
cause. The accused shall beis entitled to bail in the manner
provided by law in criminal cases.

           (4) Arraignment; Hearing. The accused may be
arraigned at the hearing, or prior thereto upon request. A hearing to
determine the guilt or innocence of the accused shallmust follow a
plea of not guilty. The court may conduct a hearing without
assistance of counsel or may be assisted by the state attorney or by
an attorney appointed for the purpose. The accused is entitled to be
represented by counsel, have compulsory process for the
attendance of witnesses, and may testify in his or her own defense.
All issues of law and fact shallmust be determined by the court.

          (5) Disqualification of the Judge. If the contempt
charged involves disrespect to or criticism of a judge, the judge
shallmust be disqualified by the chief judge of the circuit.

            (6) Verdict; Judgment. At the conclusion of the hearing
the court shallmust sign and enter of record a judgment of guilty or
not guilty. There should be included in a judgment of guilty a recital
of the facts constituting the contempt of which the accused has
been found and adjudicated guilty.

           (7) Sentence. Prior to the pronouncement of sentence
the court shallmust inform the accused of the accusation and
judgment against him or her and inquire as to whether there is any
cause to show why sentence should not be pronounced. The
accused shallmust be afforded the opportunity to present evidence


                                - 17 -
of mitigating circumstances. The sentence shallmust be pronounced
in open court and in the presence of the one found guilty of
contempt.

RULE 8.286.      CIVIL CONTEMPT

     (a) - (b)   [No Change]

     (c) Hearing. In any civil contempt hearing, after the court
makes an express finding that the alleged contemnor had notice of
the motion and hearing:

          (1) The court shallmust determine whether the movant
has established that a prior order was entered and that the alleged
contemnor has failed to comply with all or part of the prior order.

           (2) If the court finds the movant has established all of
the requirements in subdivision (c)(1) of this rule, the court must,:

                 (A) - (B)   [No Change]

The court may issue a writ of bodily attachment and direct that,
upon execution of the writ of bodily attachment, the alleged
contemnor be brought before the court within 48 hours for a
hearing on whether the alleged contemnor has the present ability to
comply with the prior court order and, if so, whether the failure to
comply is willful.

     (d) - (g)   [No Change]

RULE 8.290.      DEPENDENCY MEDIATION

     (a) - (b)   [No Change]

     (c) Compliance with Statutory Time Requirements.
Dependency mediation shallmust be conducted in compliance with
the statutory time requirements for dependency matters.


                                 - 18 -
      (d) Referral. Except as provided by this rule, all matters and
issues described in subdivision (a)(1) may be referred to mediation.
All referrals to mediation shallmust be in written form, shall advise
the parties of their right to counsel, and shall set a date for hearing
before the court to review the progress of the mediation. The
mediator or mediation program shallmust be appointed by the court
or stipulated to by the parties. If the court refers the matter to
mediation, the mediation order shallmust address all applicable
provisions of this rule. The mediation order shallmust be served on
all parties and on counsel under the provisions of the Florida Rules
of Juvenile Procedurethese rules.

     (e)   Appointment of the Mediator.

            (1) Court Appointment. The court, in the order of
referral to mediation, shallmust appoint a certified dependency
mediator selected by rotation or by such other procedures as may
be adopted by administrative order of the chief judge in the circuit
in which the action is pending.

           (2)   [No Change]

      (f)   Fees. Dependency mediation referrals may be made to a
mediator or mediation program that charges a fee. Any order of
referral to a mediator or mediation program charging a fee
shallmust advise the parties that they may timely object to
mediation on grounds of financial hardship. On the objection of a
party or the court’s own motion, the court may, after considering
the objecting party’s ability to pay and any other pertinent
information, reduce or eliminate the fee.

     (g) Objection to Mediation. Within 10 days of the filing of
the order of referral to mediation, any party or participant ordered
to mediation may make a written objection to the court about the
order of referral if good cause for such objection exists. If a party


                                - 19 -
objects, mediation shallmust not be conducted until the court rules
on the objection.

     (h) Scheduling. The mediation conference may be held at
any stage of the proceedings. Unless otherwise scheduled by the
court, the mediator or the mediation program shallmust schedule
the mediation conference.

     (i)   Disqualification of the Mediator. Any party may move
to enter an order disqualifying a mediator for good cause. If the
court rules that a mediator is disqualified from mediating a case, an
order shallmust be entered with the name of a qualified
replacement. Nothing in this provision shall precludes mediators
from disqualifying themselves or refusing any assignment.

      (j)  Substitute Mediator. If a mediator agreed upon by the
parties or appointed by a court cannot serve, a substitute mediator
can be agreed upon or appointed in the same manner as the
original mediator. A mediator shallmust not mediate a case
assigned to another mediator without the agreement of the parties
or approval of the court. A substitute mediator shallmust have the
same qualifications as the original mediator.

     (k) Discovery. Unless stipulated by the parties or ordered by
the court, the mediation process shallmust not suspend discovery.

     (l)   Appearances.

          (1) Order Naming or Prohibiting Attendance of Parties.
The court shallmust enter an order naming the parties and the
participants who must appear at the mediation and any parties or
participants who are prohibited from attending the mediation.
Additional participants may be included by court order or by
mutual agreement of all parties.

           (2)   Physical Presence of Adult Parties and Participants.

                                 - 20 -
Unless otherwise agreed to by the parties or ordered by the court,
any party or participant ordered to mediation shallmust be
physically present at the mediation conference. Persons
representing an agency, department, or program must have full
authority to enter into an agreement that shall beis binding on that
agency, department, or program. In the discretion of the mediator,
and with the agreement of the attending parties, dependency
mediation may proceed in the absence of any party or participant
ordered to mediation.

           (3)   [No Change]

           (4) Appearance of Child. The court may prohibit the
child from appearing at mediation upon determining that such
appearance is not in the best interest of the child. No minor child
shall beis required to appear at mediation unless the court has
previously determined by written order that it is in the child’s best
interest to be physically present. The court shallmust specify in the
written order of referral to mediation any special protections
necessary for the child’s appearance.

           (5)   [No Change]

     (m) [No Change]

     (n) Continuances. The mediator may end the mediation
session at any time and may set new times for reconvening the
mediation. No further notification shall beis required for parties or
participants present at the mediation session.

     (o)   Report on Mediation.

            (1) If agreement is reached on all or part of any matter
or issue, including legal or factual issues to be determined by the
court, the agreement shallmust be immediately reduced to writing,
signed by the attending parties, and promptly submitted to the


                                - 21 -
court by the mediator with copies to all parties and counsel.

           (2) If the parties do not reach an agreement as to any
matter as a result of mediation, the mediator shallmust report the
lack of an agreement to the court without comment or
recommendation.

     (p) Court Hearing and Order On Mediated Agreement. On
receipt of a full or partial mediation agreement, the court shallmust
hold a hearing and enter an order accepting or rejecting the
agreement consistent with the best interest of the child. The court
may modify the terms of the agreement with the consent of all
parties to the agreement.

     (q)   [No Change]

                         Committee Notes

                               [No Change]

RULE 8.332.      ORDER FINDING DEPENDENCY

     (a)   [No Change]

     (b)   Adjudication of Dependency.

           (1)   [No Change]

           (2) If the court enters findings that only one parent
contributed to the dependency status of the child but allegations of
dependency remain unresolved as to the other parent, the court
must enter a written order finding dependency based on the
allegations of the dependency petition concerning the one parent.
The court must then reserve ruling on findings regarding the other
parent based on the unresolved allegations until the parent enters
an admission or consent to the dependency petition, the court
conducts an evidentiary hearing on the findingsallegations, the
court proceeds as provided by law regarding a parent whose identity

                                  - 22 -
or location is unknown, or the issue is otherwise resolved.

           (3) - (4)   [No Change]

     (c) - (e)   [No Change]




                                - 23 -